Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 14397823 has a total of 21 claims pending in the application, of which claims 1-7 and 13-14 have been cancelled. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1, the claim recites an abstract idea of the mental steps of grading a person’s labeling work. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below.
“Wherein the plurality of relevance information are attached to a plurality of digital information by a plurality of persons who classify the plurality of digital information and wherein each of the plurality of relevance information indicates whether each of the plurality of digital information is relevant to a predetermined specific matter or not” This denotes human beings manually labeling documents or other type of information with the relevant information to classify the document or other data.  
The human beings identifying and counting morphemes in the document while determining their relevance to the topic.
“Calculating a plurality of relevance scores for the plurality of relevance information based on the obtained number of morphemes, which are included in each of the plurality of digital information” The human classifiers work is judged by their boss based upon how well their labeling fits the document using the identified morphemes. 
“Calculating, for each of the plurality of persons, a plurality of ratios of the number of the plurality of digital information to which the plurality of relevance information indicating each of the plurality of digital information is relevant to the predetermined specific matter are attached and included in predetermined ranges of the plurality of relevance scores to a total number of the plurality of digital information having the plurality of relevance scores included in the predetermined ranges” The boss arranges the data into different categories based upon the ratios.
Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware such as computers, processors, and memory, or insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 

“Displaying a result of the data analysis”
“displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least one of hue, brightness, or saturation based on the plurality of the ratios, wherein the plurality of blocks are arranged as a grid, one or more rows in the grid represent each of the plurality of persons, and one or more columns in the grid represent each predetermined range of relevance scores” 
The combination of these additional elements are no more than instructions applied to a generic compute using computers, processors, and memory. These amount to generic off the shelf computer equipment which amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejection under U.S.C. 101 as an abstract idea without significantly more.
Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity in the field. Here, the < computers, processors, and memory appears to be no more than a generic, off the shelf computers, processors, and memory. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as the processor and memory, and displaying data are well-understood, routine, conventional activity when claimed in a generic manner as it is here.  Therefore the claim is rejected under U.S.C. 101 as being an abstract idea lacking significantly more.
As per claim 9, this claim calls for additional steps in the human mind.
The boss grades the classifiers work based upon this more specific data types. 
As per claims 10, and 15, this claim has additional steps in the human mind. 
“In association with a classifier identifier that identifies the plurality of persons” The boss has a piece of paper with a list of the classifiers names. 
 This claim has additional insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Acquires the plurality of relevance information in association with a classifier identifier”
“Displays the plurality of blocks identified by the classifier identifier” 
As per claim 11, this claim has additional steps which can be taken in the human mind.
“Measure times for each of the plurality of persons required to attach the plurality of relevance information to the plurality of digital information” The boss considers how time effective the classifier is in performing their labeling duty.
“…calculated form the number of plurality of relevance information divided by the time for each of the plurality of persons and represented as file per hour” The boss considers how time effective the classifier is in performing their labeling duty using these mathematics which can be performed by hand or with a pen and paper. 

Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Displays classification rate ….”
As per claims 12 and 16-18, this claim has additional insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Selects any of the plurality of blocks”
“Displays one of the plurality of digital information having the relevance scores included in the ranges corresponding to the blocks selected.”
As per claim 19, this claim has additional insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Wherein a display state of the one or more of the plurality of blocks associated with one or more ranges of relevance scores is changed according to the plurality of relevance scores and the plurality of persons.” 
As per claim 20, the claim recites an abstract idea of the mental steps of grading a person’s labeling work. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below.
This denotes human beings manually labeling documents or other type of information with the relevant information to classify the document or other data.  
“Performing morphological analysis of text data included in the plurality of digital information to identify morphemes that are included in each of the plurality of digital information and are relevant to the predetermined specific matter, and to obtain the number of the identified morphemes included in each of the plurality of digital information” The human classifiers work is judged by their boss based upon how well their labeling fits the document using the identified morphemes.
“Calculating a plurality of relevance scores for the plurality of relevance information based on the obtained number of morphemes, which are included in each of the plurality of digital information” The human classifiers work is judged by their boss based upon how well their labeling fits the document. 
“Calculating, for each of the plurality of persons, a plurality of ratios of the number of the plurality of digital information to which the plurality of relevance information indicating each of the plurality of digital information is relevant to the predetermined specific matter are attached and included in a predetermined in predetermined ranges of the plurality of relevance scores to a total number of the plurality of digital information having the plurality of relevance scores included in the predetermined ranges” The boss arranges the data into different categories based upon the ratios.

Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Acquiring a plurality of relevance information”
 “displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least one of hue, brightness, or saturation based on the plurality of the ratios, wherein the plurality of blocks are arranged as a grid, one or more rows in the grid represent each of the plurality of persons, and one or more columns in the grid represent each predetermined range of relevance scores” 
The combination of these additional elements are no more than instructions applied to a generic compute using a computer. These amount to generic off the shelf computer equipment which amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejection under U.S.C. 101 as an abstract idea without significantly more.
Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity in the field. Here, the computer appears to be no more than a generic, off the shelf computer. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as the processor and memory, and displaying data are well-understood, routine, 
As per claim 21, the claim recites an abstract idea of the mental steps of grading a person’s labeling work. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below.
“Wherein the plurality of relevance information are attached to a plurality of digital information by a plurality of persons who classify the plurality of digital information and wherein each of the plurality of relevance information indicates  whether each of the plurality of digital information is relevant to a predetermined specific matter or not” This denotes human beings manually labeling documents or other type of information with the relevant information to classify the document or other data.  
“Performing morphological analysis of text data included in the plurality of digital information to identify morphemes that are included in each of the plurality of digital information and are relevant to the predetermined specific matter, and to obtain the number of the identified morphemes included in each of the plurality of digital information” The human classifiers work is judged by their boss based upon how well their labeling fits the document using the identified morphemes.
“Calculating a plurality of relevance scores for the plurality of relevance information based on the obtained number of morphemes, which are included in each of the plurality of digital information” The human classifiers work is judged by their boss based upon how well their labeling fits the document using the identified morphemes.
“Calculating, for each of the plurality of persons, a plurality of ratios of the number of  the plurality of digital information to which the plurality of relevance information indicating The boss arranges the data into different categories based upon the ratios.
Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware such as a computer readable medium, a computer, and a processor, or insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Acquiring a plurality of relevance information”
 “displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least one of hue, brightness, or saturation based on the plurality of the ratios, wherein the plurality of blocks are arranged as a grid, one or more rows in the grid represent each of the plurality of persons, and one or more columns in the grid represent each predetermined range of relevance scores” 
The combination of these additional elements are no more than instructions applied to a generic compute using a computer readable medium, a computer, and a processor. These amount to generic off the shelf computer equipment which amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejection under U.S.C. 101 as an abstract idea without significantly more.





Response to Arguments

	In pg.14, the Applicant argues in regards to the rejection of independent claim 8, 
Although the claimed "plurality of relevance information" includes information attached to a plurality of digital information by a plurality of persons, other elements as recited in amended Claim 8, for example, "performing morphological analysis of text data included in the plurality of digital information to identify morphemes that are included in each of the plurality of digital information and are relevant to the predetermined specific matter, and to obtain the number of the identified morphemes included in each of the plurality of digital information; calculating a plurality of relevance scores for the plurality of relevance information based on the obtained number of morphemes, which are included in each of the plurality of digital information; calculating, for each of the plurality of persons, a plurality of ratios of the number of the plurality of digital information to which the plurality of relevance information indicating each of the plurality of digital information is relevant to the predetermined specific matter are attached and included in a predetermined ranges of the plurality of relevance scores, to a total number of the plurality of digital information having the plurality of relevance scores included in the predetermined ranges; and displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least one of hue, brightness, or saturation based on the plurality of the ratios, wherein the plurality of blocks are arranged as a grid, one or more rows in the grid represent each of the plurality of persons, and one or more columns in the grid represent each predetermined range of relevance scores," as recited in amended Claim 8 cannot be done by the person simply in their mind or simply using pen and paper. The claimed features associated with technological improvements of providing high accuracy digital information classification analysis and enhanced visualized display thereof do not fall into "organizing of human activity" as alleged by the Office Action..


	In pg.15, the Applicant further argues in regards to claim 8, 
Furthermore, in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., Nos. 2016-2684, 2017-1922 (Fed. Cir. Jan. 25, 2018), the court found that the patent claims presently at issue "are directed to an improved user interface for computing devices, not to the abstract idea of an index." These claims were directed not to the pre-existing "generic idea of summarizing information," but rather encompassed "a particular manner of summarizing and presenting information in electronic devices." The court pointed specifically to the recitation in claim 1 of the '476 patent of "an application summary that can be reached directly from the menu" as reciting a "particular manner of summarizing" information. The court noted further recitations that limited how the claim's summary window could be used. In short, "these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices."

Similar to Core Wireless Licensing S.A.R.L., according to at least the feature of "displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least one of hue, or more rows in the grid represent each of the plurality of persons, and one or more columns in the grid represent each predetermined range of relevance scores," as recited in amended Clam 8, is encompassed "a particular manner of summarizing and presenting information in electronic devices" and is directed to "a specific improvement over prior systems, resulting in an improved user interface for electronic devices." brightness, or saturation based on the plurality of the ratios, wherein the plurality of blocks are arranged as a grid, one

	In response, the Examiner maintains the rejection as shown above. Here there is no improvement to a user interface, the claim never discloses any method of inputting information or otherwise interacting with data. It simply states that relevance information is acquired and information is displayed with no discussion of a GUI or other method of interaction with these values. The Core Wireless claims describe a display device with particular menus that interact with applications on the device. Here, the claim never calls for any user interaction at all, nor does it make reference to the state of applications or the device itself. The court found that the Core Wireless case involved an improvement to user interfaces. As the instant case does not have 
	In pg.18-19, the Applicant argues in regards to claim 8, 
Further, in contrast to the above emphasized allegations of the Office Action, as set forth above, currently amended Claim 8 recites "performing morphological analysis of text data included in the plurality of digital information to identify morphemes that are included in each of the plurality of digital information and are relevant to the predetermined specific matter, and to obtain the number of the identified morphemes included in each of the plurality of digital information; calculating a plurality of relevance scores for the plurality of relevance information based on the obtained number of morphemes, which are included in each of the plurality of digital information; calculating, for each of the plurality of persons, a plurality of ratios of the number of the plurality of digital information to which the plurality of relevance information indicating each of the plurality of digital information is relevant to the predetermined specific matter are attached and included in a predetermined ranges of the plurality of relevance scores, to a total number of the plurality of digital information having the plurality of relevance scores included in the predetermined ranges; and displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least one of hue, brightness, or saturation based on the plurality of the ratios, wherein the plurality of blocks are arranged as a grid, one or more rows in the grid represent each of the plurality of persons, and one or more columns in the grid represent each predetermined range of relevance scores." 

In accordance with the above current amendments, currently amended Claim 8 is directed to a specific system that enables an improved classification accuracy of digital information classification and analysis using morphological analysis; and that further enables providing visualized display of digital information classification in a specific way (e.g. by providing a specific map display of the classification accuracy of each classifier and changing the plurality of blocks in at least one of hue, brightness, or saturation based on the plurality of the ratios) that results with improved user interface for computing devices (see paragraphs [0082] and [0083] of the present application as published and as reproduced below): [SPECIFICATION DUPLICATION OMITTED BY EXAMINER]

	In response, the Examiner maintains the rejection as shown above. Once again the Applicant cites nearly the entire claim and then makes broad statements that it is an improvement in technology, and cites portions of the specification as support of an improvement of technology. Simply because the display of information may potentially be useful for those viewing it is not something that overcomes the fact that the claims denote an abstract idea. Whether or not this is displayed on a generic computer screen, drawn on a piece of paper, or otherwise shown to a user, the accuracy/value of the organized data is not enough to overcome a rejection under U.S.C. 101. Nothing disclosed here requires a computer or anything more than a 
	As per Applicants remaining arguments, these merely repeat the arguments given above, and these arguments are refuted for the same reasons given above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198